Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is the first office action in response to the above identified patent application filed on 01/29/2021.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Claims 7-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/24/2022.

Claim Objections
Claim 1 is objected to because of the following informalities: The use of acronyms without first defining them, for example “DC”. An acronym must be defined before using it as the meaning of the acronym may change with time or depending on the context in which the acronym is used. Appropriate correction is required.
Claim 3 is objected to because of the following informalities: Claim 3 lines 5 and 6 seem to repeat lines 3 and 4 in a slightly different way, appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“airflow rate calculator” in claims 1 and 2; This element is interpreted under 35 U.S.C. 112(f) as “Control circuit 4 includes current detector 6, rotation speed detector 7, airflow rate calculator 8, and speed controller 9.” [page 6, lines 9-10], and equivalents thereof.
“static pressure calculator” in claims 1 and 3; This element is interpreted under 35 U.S.C. 112(f) as “Static pressure evaluation circuit 5 includes storage 10, static pressure calculator 11, static pressure level storage 12, comparative determination unit 13, and static pressure display 14.” [page 7, lines 13-15], and equivalents thereof. 
“comparative determination unit” in claim 4, This element is interpreted under 35 U.S.C. 112(f) as “Static pressure evaluation circuit 5 includes storage 10, static pressure calculator 11, static pressure level storage 12, comparative determination unit 13, and static pressure display 14.” [page 7, lines 13-15], and equivalents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kawaguchi (JP2015183874) in view of Mulhouse (USPAP 2008/0223943).
In reference to independent claim 1, Kawaguchi teaches an air blower (fig 1, for the sake of clarity figures are referenced by the original numbers), comprising: a motor (5, fig 1); a current detector (12, fig 1) configured to detect a value of a current flowing through the motor (para 0017 discloses detecting motor current); a rotation speed detector (13, fig 1) configured to detect a rotation speed of the motor (para 0017 discloses detecting the speed of the motor); 
an airflow rate calculator (14 control board, fig 1) configured to calculate (https://www.merriam-webster.com/dictionary/calculate defines calculate as “to solve or probe the meaning of” examiner takes the position that the Kawaguchi’s steps meet the claim limitation) a currently-outputted airflow rate as a calculated airflow rate from the value of the current detected by the current detector and the rotation speed detected by the rotation speed detector (S3 fig 7, para 0017 discloses calculating the airflow rate based on the current and the rotation speed), and 
output a target rotation speed of the motor (5) to bring the calculated airflow rate closer to a target airflow rate (S7 or S8 brings the speed closer to a target speed by increasing or decreasing the speed); 
a speed controller (13) configured to control the rotation speed of the motor (5) to the target rotation speed outputted by the airflow rate calculator (speed controller 13 controls the rotation speed of the motor 5); and 
a storage (14A) configured to store a static pressure, the value of the current, and the rotation speed at an airflow rate in association with each other (para 0014 discloses “As shown in the table of FIG. 3, the data relating to the fan characteristic curve is stored in the storage unit 14A of the control board 14 in association with the current value of the electric motor 5, the rotational speed of the blower 6, and the total static pressure. In this manner, the storage unit 14 A stores the fan characteristics indicating the relationship between the current value of the electric motor 5, the rotational speed of the blower 6, and the air volume and the total static pressure.”); 
a static pressure calculator (a portion of 14, fig 1) configured to calculate and output a current static pressure as a calculated static pressure, based on the value of the current detected by the current detector (12) at a point in time when the calculated airflow rate reaches the target airflow rate, the rotation speed detected by the rotation speed detector (13) at the point in time when the calculated airflow rate reaches the target airflow rate, the target airflow rate, and the storage (storage 14A; para 0017 discloses “On the basis of the measured current value and the number of revolutions, 4 determines the air volume and the total static pressure from the table shown in FIG. 3 (S 3), and displays the determined air volume and the total static pressure on the display unit 16 (S 4).” the algorithm in fig 7 continually runs as such once the target speed is met the static pressure is displayed at S4); and 
a static pressure display (16, fig 1) configured to display the calculated static pressure outputted from the static pressure calculator (para 0017 discloses “On the basis of the measured current value and the number of revolutions, 4 determines the air volume and the total static pressure from the table shown in FIG. 3 (S 3), and displays the determined air volume and the total static pressure on the display unit 16 (S 4).”).
Kawaguchi is silent to the motor being a brushless DC motor.
Mulhouse, a similar blower system, teaches using a brushless DC motor (para 0008 discloses a brushless DC motor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the motor type of Mulhouse in the blower of Kawaguchi because “These motors are increasingly common in HVAC equipment because of their inherent energy efficiency, particularly at lower speeds, which results from the lack of the brushes associated with a commutator of a traditional DC motor and the ability to use three phase driving coils to create an inherently rotating magnetic field that drives a rotor.” para 0008, Mulhouse.

In reference to dependent claim 2, Kawaguchi in view of Mulhouse teaches the air blower according to claim 1, Kawaguchi further discloses an air blower wherein the airflow rate calculator (14, fig 1) exercises constant airflow rate control, the air flow rate control is a control that brings the calculated airflow rate closer to the target airflow rate (by increasing or decreasing the speed at S7 and S8), and wherein the storage (14A) stores relation data establishing an association among the target airflow rate in the constant airflow rate control, a static pressure, the value of the current, and the rotation speed (para 0014 discloses “As shown in the table of FIG. 3, the data relating to the fan characteristic curve is stored in the storage unit 14A of the control board 14 in association with the current value of the electric motor 5, the rotational speed of the blower 6, and the total static pressure. In this manner, the storage unit 14 A stores the fan characteristics indicating the relationship between the current value of the electric motor 5, the rotational speed of the blower 6, and the air volume and the total static pressure.”).
In reference to dependent claim 3, Kawaguchi in view of Mulhouse teaches the air blower according to claim 2, Kawaguchi further discloses an air blower wherein the storage (14A) stores, as the relation data, an approximate expression (https://www.merriam-webster.com/dictionary/expression defines an expression as “something that manifests, embodies, or symbolizes something else”; applicant’s specification states “Examples of the relation data include an approximate expression indicating relations among static pressures, values of currents, and rotation speeds at airflow rates, and a plurality of combinations of these values.”, therefore the table of fig 3 can be considered an expression by broadest reasonable interpretation and applicant’s own specification) that approximately expresses a relation among the target airflow rate, the static pressure, the value of the current, and the rotation speed, the target airflow rate, the static pressure, the value of the current, and the rotation speed constituting the relation data, and wherein the static pressure calculator calculates and outputs the calculated static pressure, based on the approximate expression, the target airflow rate, the value of the current, and the rotation speed (para 0014 discloses “As shown in the table of FIG. 3, the data relating to the fan characteristic curve is stored in the storage unit 14A of the control board 14 in association with the current value of the electric motor 5, the rotational speed of the blower 6, and the total static pressure. In this manner, the storage unit 14 A stores the fan characteristics indicating the relationship between the current value of the electric motor 5, the rotational speed of the blower 6, and the air volume and the total static pressure.” table of fig 3 can be considered an expression that constitutes relational data for the blower).

In reference to dependent claim 6, Kawaguchi in view of Mulhouse teaches the air blower according to claim 1, Kawaguchi further discloses an air blower wherein the static pressure display (16, fig 1) displays a value of the calculated static pressure outputted from the static pressure calculator (para 0017 discloses “On the basis of the measured current value and the number of revolutions, 4 determines the air volume and the total static pressure from the table shown in FIG. 3 (S 3), and displays the determined air volume and the total static pressure on the display unit 16 (S 4).”).

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kawaguchi (JP2015183874) in view of Mulhouse (USPAP 2008/0223943) further in view of Douglas (USPN 10,061,330).
In reference to dependent claim 4, Kawaguchi in view of Mulhouse teaches the air blower according to claim 1, however
Kawaguchi is silent to a static pressure level storage configured to classify evaluations in accordance with static pressure levels into a plurality of stages and store the evaluations; and a comparative determination unit configured to compare the calculated static pressure outputted by the static pressure calculator with the evaluations stored in the static pressure level storage, and output an evaluation, of the evaluations, to which the calculated static pressure outputted by the static pressure calculator belongs, wherein, based on a result outputted by the comparative determination unit, the static pressure display displays the evaluation to which the calculated static pressure outputted by the static pressure calculator belongs.
Douglas, a similar blower system, teaches a static pressure level storage (mentioned in step 420, fig 4) configured to classify evaluations in accordance with static pressure levels into a plurality of stages and store the evaluations (420 teaches “compare pressure sensor data to standardized table”); and a comparative determination unit (13) configured to compare the calculated static pressure outputted by the static pressure calculator (11) with the evaluations stored in the static pressure level storage (430 discloses “determine whether pressure sensor reading is within standard operating parameters based on comparison”), and output an evaluation, of the evaluations (440 discloses “generate error signal if pressure reading is outside normal operating parameters” 440 evaluates the output), to which the calculated static pressure outputted by the static pressure calculator (11) belongs, wherein, based on a result outputted by the comparative determination unit (13), the static pressure display (240) displays the evaluation to which the calculated static pressure outputted by the static pressure calculator (11) belongs (col 6, lines 43-46 discloses “The controller 200, in certain embodiments, may also include a display 240 for visually providing information to a user.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the error evaluation of Douglas in the blower control system of Kawaguchi in view of Mulhouse “to detect faults within the system” col 2, line 62; Douglas. 

In reference to dependent claim 5, Kawaguchi in view of Mulhouse and Douglas teaches the air blower according to claim 4, Douglas further discloses wherein the evaluations include at least one of a normality evaluation indicating that the calculated static pressure outputted by the static pressure calculator (11) is normal (440 discloses “generate error signal if pressure reading is outside normal operating parameters”), and an abnormality evaluation indicating that the calculated static pressure outputted by the static pressure calculator (11) is abnormal (430 discloses “determine whether pressure sensor reading is within standard operating parameters based on comparison”, determining if the value is abnormal).


Conclusion
Examiner has cited particular columns and line and/or paragraph numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Jeung (USPAP 2009/0134823) discloses a ventilation system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES W. NICHOLS whose telephone number is (571)272-6492.  The examiner can normally be reached on Monday-Friday, off Friday, 7:30-5 EDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 571-272-4532.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES W NICHOLS/Examiner, Art Unit 3746